SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1361
CAF 10-01438
PRESENT: FAHEY, J.P., PERADOTTO, LINDLEY, GREEN, AND GORSKI, JJ.


IN THE MATTER OF KANIYA T., ASHONTE T.,
QUEENASIA T., DE’AMARI W., LAKARIE W. AND
ROBERT H.
-------------------------------------------                        ORDER
MONROE COUNTY DEPARTMENT OF HUMAN SERVICES,
PETITIONER-RESPONDENT;

LATOYA T., RESPONDENT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (TIMOTHY S. DAVIS OF
COUNSEL), FOR RESPONDENT-APPELLANT.

DAVID VAN VARICK, COUNTY ATTORNEY, ROCHESTER (CAROL L. EISENMAN OF
COUNSEL), FOR PETITIONER-RESPONDENT.

KATHERINE GLADSTONE, ATTORNEY FOR THE CHILDREN, ROCHESTER, FOR KANIYA
T., ASHONTE T., QUEENASIA T., DE’AMARI W., LAKARIE W. AND ROBERT H.


     Appeal from an order of the Family Court, Monroe County (Gail A.
Donofrio, J.), entered June 23, 2010 in a proceeding pursuant to
Social Services Law § 384-b. The order terminated the parental rights
of respondent.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    December 23, 2011                   Frances E. Cafarell
                                                Clerk of the Court